 

Case 1:18-cv-11625-GBD Document 24 Filed-06/18/21 Page 1 of 1

   
 
 

REARDON & SCLAFANI, P.C. |

ATTORNEYS AT LAW a

Xe ah”
220 WHITE PLAINS ROAD, SUITE 235 id: Se amen
a re ee “fi

MICHAEL V, SCLAFANI Telephone (914) 366-0201
VINCENT M. SCLAFANI Facsimile (914) 366-0022
NICHOLAS J. ACCURSO (Not for Legal Service)
EDWARD D. SCHMITT"

JULES J. RAVO

OF COUNSEL

* Also admitted in CA

June 18, 2021
BY _ ECF

Hon. George B. Daniels, U.S.D.J. The st
United States District Court June 23
Southern District of New York » 202
500 Pearl Street he,
New York, New York 10007 Juss 9

RE: Ferguson v. Desouza, et ano.
18 CV 11625 (GBD)

 

Dear Judge Daniels:

As you know, we represent the defendants in the above-
captioned matter and write this letter jointly with plaintiff's
counsel to request a 60-day extension of time for the parties to
complete expert disclosure in this matter and to adjourn the June
23, 2021 status conference for a similar time period.

We are exchanging the report of our biomechanical expert,
after discussing same with plaintiff’s counsel. Plaintiff would
like to review the report to determine if it is necessary to retain
an expert to challenge the defense opinions. For this reason, and
to allow the parties to explore possible settlement, we ask Your
Honor to adjourn both the conference and the date for axpert
disclosure for sixty days.

Thank you.

Respectfully, =
REARDON & SCLAFANT;~P.C,
By;

_—
 NICHOEKS J. ACCURSO (NA 1853)
NJA/dmb ese

ce: Philip J. Sporn, Esq.
Attorney for plaintiff

  
 

  

@ Recyeled Paper

 

 
